Citation Nr: 1443086	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  10-01 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to November 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2013, the appeal was remanded by the Board for further development, and it now returns to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board determines that another remand is necessary.  One purpose of the July 2013 remand was so that another VA examination could be conducted and an opinion obtained on the question of whether the Veteran's tinnitus caused or aggravated his bilateral hearing loss.  In addition, the Board found the previous VA opinion on direct service connection inadequate because it relied on the Veteran's normal hearing at separation as a rationale, which is insufficient.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Another VA examination was performed in July 2013, but the examiner did not provide any opinion on whether the Veteran's tinnitus caused or aggravated his bilateral hearing loss.  Moreover, the examiner's rationale for a negative opinion on the relationship between the Veteran's bilateral hearing loss and his military service was again the Veteran's normal hearing examinations in service.  The examiner stated that the Veteran's hearing loss was due to presbycusis and non-military noise exposure, but this conclusion was based on the normal hearing in service treatment records.  Therefore, the Board determines that the July 2013 VA opinion is also inadequate and not compliant with the Board's July 2013 remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).    

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain another opinion from the July 2013 VA examiner or another equally qualified examiner if that examiner is unavailable.  The entire claims file should be made available for review, to include a complete copy of this remand, and the examination report should reflect that such review occurred.  Upon review of the record, the examiner must respond to the following:

 a. Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss is related to active service or any incident of service?

 b. Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss is caused or aggravated by the Veteran's service-connected tinnitus?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

The examiner must provide a complete rationale for any opinion expressed.  The examiner is advised that the lack of documentation of hearing loss in service treatment records or a normal separation examination is not a sufficient rationale for a negative opinion.

If it is determined that an opinion cannot be rendered without another clinical examination, such examination should be scheduled.

2. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal, including a review of all evidence received since the August 2013 supplemental statement of the case (SSOC).  If any benefit sought remains denied, provide another SSOC to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



